Exhibit 10.10 ACCORD AND SATISFACTION AGREEMENT This Accord and Satisfaction Agreement (this “Settlement”) is made on October 13, 2011, between Thomas R. Morgan, an individual with an address at 13800 Coppermine Road, 2nd Floor, Herndon, Virginia, 20171 (“Creditor”), Intelspec International, Inc, a Nevada corporation (“Debtor”), and Infrastructure Developments Corp., a Nevada corporation and the Debtor’s parent company (“Parent”). SECTION ONE: ACKNOWLEDGEMENT OF EXISTING OBLIGATION On August 5, 2008, Debtor entered into an Employment Agreement (the “Agreement”) with the Creditor. The parties acknowledge that Debtor and/or Parent are indebted to the Creditor as of August 4, 2011, for one hundred and nine thousand, nine hundred and eighty dollars ($109,980) and other amounts pursuant to the Agreement. SECTION TWO: AGREEMENT FOR DIFFERENT METHOD OF PAYMENT Debtor, Parent and the Creditor desire and agree to provide for the payment of the above-stated indebtedness and provide for the full satisfaction of the terms and obligations of the Agreement and any other outstanding amounts due to the Creditor at August 4, 2011, in accordance with terms and provisions different from, and in substitution of, the terms and obligations of the Agreement. SECTION THREE: CONSIDERATION In consideration of the mutual promises contained in this Settlement, Debtor, Parent and the Creditor agree as follows: a.
